Case: 19-20700     Document: 00515574537         Page: 1     Date Filed: 09/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                  No. 19-20700                September 22, 2020
                                Summary Calendar                 Lyle W. Cayce
                                                                      Clerk

   Tommy Willis,

                                                           Plaintiff—Appellant,

                                       versus

   Anthony Howard, Jr., Sergeant; Neil Hinson, Sergeant;
   Gabriel Mendoza, COIII; UTMB at Galveston; TDCJ-ID
   Transportation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-1594


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Tommy Willis, Texas prisoner # 794591, appeals from the district
   court’s orders entered in his civil rights action commenced pursuant to 42
   U.S.C. § 1983 denying him relief on his motions to reinstate the case, to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20700     Document: 00515574537           Page: 2   Date Filed: 09/22/2020




                                    No. 19-20700


   appoint counsel, for leave to amend his complaint, for an extension of the
   discovery period, to compel discovery, and for a temporary restraining order.
   The interlocutory orders at issue are not appealable orders. See Williams v.
   Catoe, 946 F.3d 278, 279-81 (5th Cir. 2020) (en banc); Askanase v. Livingwell,
   Inc., 981 F.2d 807, 809-10 (5th Cir. 1993). Accordingly, we DISMISS the
   appeal for want of jurisdiction. We DENY as moot Willis’s motion to
   appoint counsel, motion for leave to file motion to correct errors, motion to
   expedite the appeal, and motion to vacate order staying case.




                                         2